
	
		II
		111th CONGRESS
		2d Session
		S. 4032
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2010
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to more
		  effectively regulate anabolic steroids.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Designer Anabolic Steroid Control
			 Act of 2010.
		2.Amendments to
			 the Controlled Substances Act
			(a)DefinitionsSection
			 102(41) of the Controlled Substances Act (21 U.S.C. 802(41)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (xlix),
			 by striking and at the end;
					(B)by redesignating
			 clause (xlx) as clause (lxxx); and
					(C)by inserting
			 after clause (xlix) the following:
						
							(l)5α-Androstan-3,6,17-trione;
							(li)Androst-4-ene-3,6,17-trione;
							(lii)Androsta-1,4,6-triene-3,17-dione;
							(liii)6-bromo-androstan-3,17-dione;
							(liv)6-bromo-androsta-1,4-diene-3,17-dione;
							(lv)4-chloro-17α-methyl-androsta-1,4-diene-3,17β-diol;
							(lvi)4-chloro-17α-methyl-androst-4-ene-3β,17β-diol;
							(lvii)4-chloro-17α-methyl-17β-hydroxy-androst-4-en-3-one;
							(lviii)4-chloro-17α-methyl-17β-hydroxy-androst-4-ene-3,11-dione;
							(lix)4-chloro-17α-methyl-androsta-1,4-diene-3,17β-diol;
							(lx)2α,17α-dimethyl-17β-hydroxy-5α-androstan-3-one;
							(lxi)2α,17α-dimethyl-17β-hydroxy-5β-androstan-3-one;
							(lxii)2α,3α-epithio-17α-methyl-5α-androstan-17β-ol;
							(lxiii)[3,2-c]-furazan-5α-androstan-17β-ol;
							(lxiv)3β-hydroxy-androst-1-en-17-one;
							(lxv)3β-hydroxy-androst-4-en-17-one;
							(lxvi)3β-hydroxy-estr-4-en-17-one;
							(lxvii)3β-hydroxy-estra-4,9,11-trien-17-one;
							(lxviii)17α-methyl-androst-2-ene-3,17β-diol;
							(lxix)17α-methyl-androsta-1,4-diene-3,17β-diol;
							(lxx)Estra-4,9,11-triene-3,17-dione;
							(lxxi)18a-Homo-3-hydroxy-estra-2,5(10)-dien-17-one;
							(lxxii)6α-Methyl-androst-4-ene-3,17-dione;
							(lxxiii)17α-Methyl-androstan-3-hydroxyimine-17β-ol;
							(lxxiv)17α-Methyl-5α-androstan-17β-ol;
							(lxxv)17β-Hydroxy-androstano[2,3-d]isoxazole;
							(lxxvi)17β-Hydroxy-androstano[3,2-c]isoxazole
							(lxxvii)4-Hydroxy-androst-4-ene-3,17-dione[3,2-c]pyrazole-5α-androstan-17β-ol;
							(lxxviii)[3,2-c]pyrazole-androst-4-en-17β-ol;
							(lxxix)[3,2-c]pyrazole-5α-androstan-17β-ol;
				and
							;
				and
					(2)by inserting at
			 the end the following:
					
						(C)A drug or
				hormonal substance (other than estrogens, progestins, corticosteroids, and
				dehydroepiandrosterone) that is not listed in subparagraph (A), and is derived
				from, or has a chemical structure substantially similar to, 1 or more anabolic
				steroids listed in subparagraph (A), shall, subject to the limitations of
				section 201(i)(6) (21 U.S.C. 811(i)(6)), be considered to be an anabolic
				steroid for purposes of this Act if—
							(i)the drug or
				substance has been created or manufactured with the intent of producing a drug
				or other substance that either—
								(I)promotes muscle
				growth; or
								(II)otherwise causes
				a pharmacological effect similar to that of testosterone; or
								(ii)the drug or
				substance has been, or is intended to be, marketed or otherwise promoted in any
				manner suggesting that consuming it will promote muscle growth or any other
				pharmacological effect similar to that of
				testosterone.
							.
				(b)Classification
			 authoritySection 201 of the Controlled Substances Act (21 U.S.C.
			 811) is amended by adding at the end the following:
				
					(i)Temporary and
				permanent scheduling of recently emerged anabolic steroids
						(1)The Attorney
				General may issue a temporary order adding a drug or other substance to the
				list of anabolic steroids if the Attorney General finds that—
							(A)the drug or other
				substance satisfies the criteria for being considered an anabolic steroid under
				section 102(41) but is not listed in that section or by regulation of the
				Attorney General as being an anabolic steroid; and
							(B)adding such drug
				or other substance to the list of anabolic steroids will assist in preventing
				the unlawful importation, manufacture, distribution, or dispensing of such drug
				or other substance.
							(2)An order issued
				under paragraph (1) shall not take effect until 30 days after the date of the
				publication by the Attorney General of a notice in the Federal Register of the
				intention to issue such order and the grounds upon which such order is to be
				issued. The order shall expire not later than 24 months after the date it
				becomes effective, except that the Attorney General may, during the pendency of
				proceedings under paragraph (5), extend the temporary scheduling order for up
				to 6 months.
						(3)A temporary
				scheduling order issued under paragraph (1) shall be vacated upon the issuance
				of a permanent scheduling order under paragraph (5).
						(4)An order issued
				under paragraph (1) is not subject to judicial review.
						(5)The Attorney
				General may, by rule, issue a permanent order adding a drug or other substance
				to the list of anabolic steroids if such drug or other substance satisfies the
				criteria for being considered an anabolic steroid under section 102(41). Such
				rulemaking may be commenced simultaneously with the issuance of the temporary
				order issued under paragraph (1).
						(6)If a drug or
				other substance has not been temporarily or permanently added to the list of
				anabolic steroids pursuant to this subsection, the drug or other substance
				shall be considered an anabolic steroid if in any criminal, civil, or
				administrative proceeding arising under this Act it has been determined in such
				proceeding, based on evidence presented in the proceeding, that the substance
				satisfies the criteria for being considered an anabolic steroid under paragraph
				(41)(A), (41)(C)(i), or (41)(C)(ii) of section
				102.
						.
			(c)Labeling
			 requirementsThe Controlled Substances Act is amended by
			 inserting after section 305 (21 U.S.C. 825) the following:
				
					305A.Offenses
				involving false labeling of anabolic steroids
						(a)Unlawful
				acts
							(1)It shall be
				unlawful—
								(A)to import into
				the United States or to export from the United States,
								(B)to manufacture,
				distribute, dispense, sell, or offer to sell; or
								(C)to possess with
				intent to manufacture, distribute, dispense, sell, or offer to sell;
								any
				anabolic steroid, or any product containing an anabolic steroid, unless it
				bears a label clearly identifying any anabolic steroid contained in such
				steroid or product by the nomenclature used by the International Union of Pure
				and Applied Chemistry (IUPAC).(2)A product that is
				the subject of an approved application as described in section 505(b), (i) or
				(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b), (i), or (j))
				is exempt from the International Union of Pure and Applied Chemistry
				nomenclature requirement of this subsection if such product is labeled in the
				manner required by the Federal Food, Drug, and Cosmetic Act.
							(b)Criminal
				penalties
							(1)Any person who
				violates subsection (a) shall be sentenced to a term of imprisonment of not
				more than 1 year, a fine not to exceed the greater of that authorized in
				accordance with the provisions of title 18, United States Code, or $100,000 if
				the defendant is an individual or $250,000 if the defendant is other than an
				individual, or both.
							(2)Any person who
				violates subsection (a) knowing, intending, or having reasonable cause to
				believe, that the substance or product is an anabolic steroid, or contains an
				anabolic steroid, shall be sentenced to a term of imprisonment of not more than
				10 years, a fine not to exceed the greater of that authorized in accordance
				with the provisions of title 18, United States Code, or $500,000 if the
				defendant is an individual or $2,500,000 if the defendant is other than an
				individual, or both.
							(c)Civil
				penalties
							(1)Any person who
				violates subsection (a) shall be subject to a civil penalty as follows:
								(A)In the case of an
				importer, exporter, manufacturer, or distributor (other than as provided in
				subparagraph (B)), up to $500,000 per violation. For purposes of this
				subparagraph, a violation is defined as each instance of importation,
				exportation, manufacturing, or distribution, and each anabolic steroid or
				product imported, exported, manufactured, or distributed.
								(B)In the case of a
				sale or offer to sell at retail, up to $25,000 per violation. For purposes of
				this subparagraph, each sale and each product offered for sale shall be
				considered a separate violation. Continued offers to sell by a person 10 or
				more days after written notice (including through electronic message) to the
				person by the Attorney General or the Secretary shall be considered additional
				violations.
								(2)Any person who
				violates subsection (a) with a product that was, at the time of the violation,
				included on the list described in subsection (d) shall be subject to twice the
				civil penalty provided in paragraph (1).
							(3)In this
				subsection, the term product means a discrete article, either in
				bulk or in finished form prepared for sale. A number of articles, if similarly
				packaged and bearing identical labels, shall be considered as one product, but
				each package size, form, or differently labeled article shall be considered a
				separate product.
							(d)Identification
				and publication of list of products containing anabolic steroids
							(1)The Attorney
				General may, in his discretion, collect data and analyze products to determine
				whether they contain anabolic steroids and are properly labeled in accordance
				with this section. The Attorney General may publish in the Federal Register or
				on the website of the Drug Enforcement Administration a list of products that
				he has determined, based on substantial evidence, contain an anabolic steroid
				and are not labeled in accordance with this section.
							(2)The absence of a
				product from the list referred to in paragraph (1) shall not constitute
				evidence that the product does not contain an anabolic
				steroid.
							.
			3.Sentencing
			 commission guidelinesThe
			 United States Sentencing Commission shall—
			(1)review and amend
			 the Federal sentencing guidelines with respect to offenses involving anabolic
			 steroids, including the offenses established in section 2 (section 305A of the
			 Controlled Substance Act);
			(2)amend the Federal
			 sentencing guidelines, including notes to the drug quantity tables, to provide
			 clearly that in a case involving an anabolic steroid not in a tablet, capsule,
			 liquid, or other form where dosage can be readily ascertained (such as a
			 powder, topical cream, gel, or aerosol), the sentence shall be determined based
			 on the entire weight of the mixture or substance;
			(3)amend the
			 applicable guidelines by designating quantities of mixture or substance that
			 correspond to a unit so that offenses involving such forms of anabolic steroids
			 are penalized at least as severely as offenses involving forms whose dosage can
			 be readily ascertained; and
			(4)take such other
			 action as the Commission considers necessary to carry out this Act and this
			 section.
			4.Congressional
			 oversightThe Administrator of
			 the Drug Enforcement Administration shall report to Congress every 2
			 years—
			(1)what anabolic
			 steroids have been scheduled on a temporary basis under the provisions of this
			 Act; and
			(2)the findings and
			 conclusions that led to such scheduling.
			
